773 N.W.2d 758 (2009)
284 Mich. App. 513
Edmond VUSHAJ, Plaintiff-Appellant,
v.
FARM BUREAU GENERAL INSURANCE COMPANY OF MICHIGAN, Defendant-Appellee.
Docket No. 283243.
Court of Appeals of Michigan.
Submitted March 3, 2009, at Detroit.
Decided March 17, 2009.
Approved for Publication June 18, 2009 at 9:05 a.m.
*759 Henry A. Sachs, Clinton Township, for the plaintiff.
Moblo & Fleming, P.C. (by Daniel J. Fleming, Livonia, and Allison L. Silverstein), for the defendant.
Before: JANSEN, P.J., and BORRELLO and STEPHENS, JJ.
PER CURIAM.
Plaintiff appeals as of right the trial court's grant of defendant's motion for summary disposition. Plaintiff filed suit after defendant denied a claim arising out of a fire at a house owned by plaintiff. The trial court granted defendant's motion for summary disposition after determining that plaintiff was not entitled to coverage where the house in question was vacant prior to the fire. We affirm.

I. STANDARD OF REVIEW
This Court reviews a trial court's decision regarding summary disposition pursuant to MCR 2.116(C)(10) de novo. Dressel v. Ameribank, 468 Mich. 557, 561, 664 N.W.2d 151 (2003). Summary disposition is proper pursuant to MCR 2.116(C)(10) when, upon examining the affidavits, depositions, pleadings, admissions and other documentary evidence, there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Corley v. Detroit Bd. of Ed., 470 Mich. 274, 278, 681 N.W.2d 342 (2004).

II. THE TRIAL COURT PROPERLY DETERMINED THAT NO GENUINE ISSUES OF MATERIAL FACT EXISTED AND THAT THE HOUSE WAS VACANT AND UNOCCUPIED PRIOR TO THE FIRE
Plaintiff contends that defendant was not entitled to summary disposition where the terms "vacant" and "unoccupied" were ambiguous. We disagree.
As our Supreme Court explained in Raska v. Farm Bureau Mut. Ins. Co. of Michigan, 412 Mich. 355, 362, 314 N.W.2d 440 (1982):
"A contract is said to be ambiguous when its words may reasonably be understood in different ways.
If a fair reading of the entire contract of insurance leads one to understand that there is coverage under particular circumstances and another fair reading of it leads one to understand there is no coverage under the same circumstances the contract is ambiguous and should be construed against its drafter and in favor of coverage.
Yet if a contract, however, inartfully worded or clumsily arranged, fairly admits of but one interpretation it may not be said to be ambiguous or, indeed, fatally unclear."
The mere fact that a term is not defined in a policy does not render that term ambiguous. Henderson v. State Farm Fire and Cas. Co., 460 Mich. 348, 354, 596 N.W.2d 190 (1999). "Rather, reviewing courts must interpret the terms of the contract in accordance with their commonly used meanings." Id. "When determining the common, ordinary meaning of a word or phrase, consulting a dictionary is appropriate." *760 Stanton v. City of Battle Creek, 466 Mich. 611, 617, 647 N.W.2d 508 (2002). The terms "vacant" and "unoccupied" have commonly used meanings and are easily understood. According to Black's Law Dictionary, the term "vacant" means "empty; unoccupied." Black's Law Dictionary (8th ed). Black's further notes, "[c]ourts have sometimes distinguished vacant from unoccupied, holding that vacant means completely empty while unoccupied means not routinely characterized by the presence of human beings." Black's Law Dictionary (8th ed). Similarly, Random House Webster's College Dictionary defines unoccupied as "without occupants," while defining "occupant" as "a tenant of a house, estate, office, etc.; resident." Random House Webster's College Dictionary (1995). When read in the context of the contract, the terms "vacant" and unoccupied are not ambiguous as a fair reading of the entire contract leads only to the conclusion that coverage is not available in the present case.
Any reading of the contract results in the conclusion that the purpose of the provision in question is to protect the insurance company from the increased risk that accompanies insuring a house that does not have an occupant. Plaintiff's assertion that a structure must be wholly empty for the provision to take effect is therefore unpersuasive. When plaintiff's definitions of the terms are accepted, absurdity results. For example, a fully furnished house would never be considered to be vacant, even if no person entered the house for years, simply because the furniture in the house prevented the structure from being "completely empty." Because terms must be interpreted in the context of the contract in which they appear, we conclude that the terms "vacant" and "unoccupied" mean, "not routinely characterized by the presence of human beings."
In applying the commonly understood meanings of vacant and unoccupied to the present dispute, it becomes clear that defendant was entitled to summary disposition. When viewing the evidence in the light most favorable to plaintiff, this Court must accept that nobody had resided in the house from January 2004 up until the house was damaged by fire in January 2006. Mr. Nikoll Vushaj would generally spend a night at the home every other week when he would have an appointment with his doctor. He occasionally cooked food when he was at the house, but also relied on McDonald's for his meals. There were no beds in the house and when the elder Vushaj stayed overnight, he slept in a sleeping bag that he kept in his car. He completed light maintenance tasks, such as mowing the lawn and shoveling the snow. These facts do not result in a conclusion that the house was routinely characterized by the presence of human beings. Rather, the absence of human presence at the house is striking when one considers the facts. If Mr. Nikoll Vushaj's testimony is accepted as true, he stayed at the house one night every other week for two years. Put differently, the elder Vushaj slept at the house approximately 52 times and slept elsewhere 678 times. Therefore, the trial court properly granted summary disposition where the contractual language was clear and where the application of that language to the undisputed facts results in the conclusion that defendant was entitled to judgment as a matter of law.
Plaintiff, also contends that summary disposition was improper pursuant to MCR 2.116(C)(10) where various issues of material fact remain unresolved and where the house was not vacant or unoccupied for more than 30 days prior to the fire. We disagree.
Plaintiff cites five alleged genuine issues of material fact that remain unresolved; *761 the first of which is whether Nikoll Vushaj was an occupant of the home. The court examined the deposition testimony of plaintiff and his father, the insurance policy, the adjuster's reports and other properly admitted documentary evidence. After the parties agreed (for the purposes of the motion) that the elder Vushaj occasionally slept at the house when he had a physicians appointment and did some maintenance when he was there, the court determined that it could find neither evidence of occupancy nor evidence to counter vacancy as defined in the precedential cases of Richards v. The Continental Insurance Company of the City of New York, 83 Mich. 508, 47 N.W. 350 (1890). He later concluded that the offered exception to coverage for unoccupied and vacant property articulated in Hidalgo v. Mason Ins. Agency, Inc., unpublished opinion per curiam of the Court of Appeals, issued June 2, 2005 (Docket No. 260662), was inapplicable because the elder Mr. Vushaj's visits were not primarily for the purpose of maintaining the home. The finding on intent related to a policy stipulation in Hidalgo, which was not included in the Farm Bureau policy before the court. Therefore while the intent of the elder may well raise a question of fact, that question is not material to this policy. The court properly resolved an issue of law after accepting as true the facts in the light most favorable to plaintiff. It did not improperly invade the duty of a finder of fact.
Plaintiff next alleges that genuine issues of material fact exist regarding whether the house was furnished and was receiving regular mail deliveries. Contrary to plaintiff's assertions, the trial court did not make any factual findings regarding whether the house was furnished or receiving mail. There is no reason to believe that the trial court failed to view these facts in the light most favorable to plaintiff. After doing so, the trial court still determined that the house was vacant or unoccupied. The trial court's holding reflects the conclusion that mail deliveries and sparse furnishings are not highly relevant in determining whether a home is occupied for the purposes of this insurance policy. As is discussed above, we agree and conclude that the proper inquiry is whether the home is regularly characterized by human presence. The trial court's grant of summary disposition was therefore appropriate.
Plaintiff also contends that there was a genuine issue of material fact regarding whether defendant was aware that the home was unoccupied at the time that it renewed the insurance policy. This issue was not raised until plaintiff filed his motion for reconsideration. Where an issue is first presented in a motion for reconsideration, it is not properly preserved. See Pro-Staffers, Inc. v. Premier Mfg. Support Services, Inc., 252 Mich.App. 318, 328-329, 651 N.W.2d 811 (2002). This Court may review an unpreserved issue if it is an issue of law for which all the relevant facts are available. Brown v. Loveman, 260 Mich.App. 576, 599, 680 N.W.2d 432 (2004). In the present case, there are no facts on the record regarding defendant's knowledge of the home's occupancy at the time of the policy renewal. Therefore, it would be improper to address this claim on appeal.
Finally, plaintiff contends that there was a genuine issue of material fact regarding whether plaintiff and the elder Vushaj intended to occupy the house. Again while there may be a question regarding this issue based upon the documents viewed in the light most favorable to the appellant, the question is not material. The language of the policy indicates that a policy holder is not entitled to coverage for any *762 loss that occurs "while a described building, whether intended for occupancy by owner or tenant, is vacant or unoccupied beyond a period of 30 consecutive days." Availability of coverage under the policy is not based on whether a party intended to occupy the structure. Coverage is based on whether a party actually occupied a structure. Therefore, the issue of intent is not a material factual dispute and the trial court was permitted to rule on the summary disposition motion before the issue of intent was resolved.

III. THE INSURANCE POLICY DOES NOT CONTAIN CONTRADICTORY PROVISIONS REGARDING OCCPANCY
Defendant next contends that summary disposition was improper where the insurance policy contained contradictory language regarding unoccupied structures. We disagree.
Paragraph 26 of the insurance policy provides that coverage is not available for any loss that occurs "while a described building, whether intended for occupancy by owner or tenant, is vacant or unoccupied beyond a period of 30 consecutive days." Plaintiff contends that this provision is ineffective where it contradicts with language in his renewal documents. Specifically, plaintiff cites to language in the renewal documents that provides, "[t]he provisions requiring reasonable care to either maintain heat in the building or shut off the water supply and drain all systems and appliances to prevent freezing will now apply to ALL dwellings, even those dwellings that are vacant, unoccupied, or being constructed."
"This Court reads contracts as a whole, giving harmonious effect to each word and phrase." Holmes v. Holmes, 281 Mich.App. 575, 596, 760 N.W.2d 300 (2008). The two provisions cited by plaintiff can be read in harmony with one another. Paragraph 26 provides that coverage is not available if a structure has been vacant or unoccupied more than 30 days immediately prior to the loss event. The provision included with the renewal documents provides that certain precautions must be taken to prevent the pipes from freezing in a vacant or unoccupied structure. The provision in the renewal documents does not reference any specific period of time. Therefore, it does not contradict paragraph 26. Taken as a whole, the policy provides that if a structure is left vacant or unoccupied, certain precautions have to be taken to prevent freezing of pipes. However, even if those precautions are taken, no coverage is provided if the structure remains vacant or unoccupied for a period beyond 30 days.

IV. PLAINTIFF FAILED TO PROPERLY PRESERVE THE ISSUE RELATING TO WAIVER AND THIS COURT WILL NOT CONSIDER IT ON APPEAL
Finally, plaintiff contends that defendant waived paragraph 26 of the insurance policy when it renewed the policy after discovering that the house was unoccupied. As stated above, where an issue is first presented in a motion for reconsideration, it is not properly preserved. See Pro-Staffers, Inc., supra at 328-329, 651 N.W.2d 811. This Court may review an unpreserved issue if it is an issue of law for which all the relevant facts are available. Brown, supra at 599, 680 N.W.2d 432. In the present case, there are no facts on the record regarding defendant's knowledge of the home's occupancy at the time of the policy renewal. Therefore, it would be improper to address this claim on appeal.
Affirmed.